Exhibit Selected Financial Data set forth in this Exhibit99.1 has been revised from the Selected Financial Data included in Item 6 to AirTran Holdings Inc. Annual Report on Form10-K for the year ended December31, 2008 to reflect the retroactive application of our adoption of Financial Accounting Standards Board (FASB) Staff PositionAPB14-1 (FSP 14-1),Accounting for Convertible Debt Instruments That May Be Settled in Cash upon Conversion (Including Partial Cash Settlement). SELECTED FINANCIAL DATA WITH RETROACTIVE APPLICATION OF FSP 14-1 The following financial information, for the five years ended December31, 2008, has been derived from our Consolidated Financial Statements, as adjusted for the impact of adopting FSP 14-1. This information should be read in conjunction with the Consolidated Financial Statements and related notes thereto and management’s discussion and analysis of financial condition and results of operations included in the attached exhibits 99.2 and 99.3. No cash dividends per common share were declared during the five years ended December31, FinancialData: (in thousands, except per share data) 2008 2007 2006 2005 2004 Operating revenues $ 2,552,478 $ 2,309,983 $ 1,892,083 $ 1,449,700 $ 1,040,994 Operating income (loss) (75,821 ) (13) 142,646 (15) 40,294 22,646 29,073 Net income (loss) $ (266,334 ) (14) $ 50,545 (16) $ 14,494 $ 9,320 $ 10,947 (17) Earnings (loss) per common share: Basic $ (2.44 ) $ 0.55 $ 0.16 $ 0.11 $ 0.13 Diluted (2.44 ) 0.54 0.16 0.1 0.12 Total assets at year-end $ 2,085,262 $ 2,071,784 $ 1,616,159 $ 1,160,483 $ 895,743 Long-term debt and capital lease obligations including current maturities at year-end $ 1,014,056 $ 1,037,246 $ 784,093 $ 440,091 $ 276,731 Operating Data: Revenue passengers 24,619,120 23,780,058 20,051,219 16,638,214 13,170,230 Revenue passenger miles (RPM) (000s)(1) 18,955,843 17,297,724 13,836,378 11,301,534 8,479,262 Available seat miles (ASM) (000s)(2) 23,809,190 22,692,355 19,007,416 15,369,505 11,977,443 Passenger load factor(3) 79.6 % 76.2 % 72.8 % 73.5 % 70.8 % Break-even load factor(4) 89.6 % 73.3 % 71.8 % 72.7 % 69.5 % Average fare, excluding transportation taxes(5) $ 98.04 $ 92.47 $ 90.51 $ 83.93 $ 76.30 Average yield per RPM(6) 12.73 ¢ 12.71 ¢ 13.12 ¢ 12.36 ¢ 11.85 ¢ Passenger revenue per ASM (RASM)(7) 10.14 ¢ 9.69 ¢ 9.55 ¢ 9.09 ¢ 8.39 ¢ Total revenue per ASM(8) 10.72 ¢ 10.18 ¢ 9.95 ¢ 9.43 ¢ 8.69 ¢ Operating cost per ASM (CASM)(9) 11.04 ¢ 9.55 ¢ 9.74 ¢ 9.28 ¢ 8.45 ¢ Gallons of fuel consumed (000’s) 367,169 359,759 310,926 255,643 205,927 Average stage length (miles) (10) 728 695 652 651 628 Average passenger length of haul(11) 770 727 690 679 644 Average cost of aircraft fuel per gallon, including fuel taxes and into-plane fees $ 3.25 $ 2.23 $ 2.17 $ 1.81 $ 1.22 Average daily utilization (hours: minutes) (12) 11:00 11:00 11:06 11:00 10:54 Number of operating aircraft in fleet at end of year 136 137 127 105 87 Note: All monetary amounts listed below are pre-tax. (1) The number of scheduled revenue miles flown by passengers (2) The number of seats available for passengers multiplied by the number of miles the seats are flown (3) The percentage of aircraft seating capacity that is actually utilized (RPMs divided by ASMs) (4) The percentage of seats that must be occupied by revenue passengers in order for us to break even on a pre-tax income basis (5) Passenger revenue divided by total passengers (6) The average amount one passenger pays to fly one mile (7) Passenger revenue divided by ASMs (8) Total revenue divided by ASMs (9) Operating expenses divided by ASMs (10) Total aircraft miles flown divided by departures (11) RPMs divided by revenue passengers (12) The average amount of time per day that an aircraft flown is operated in revenue service (13) Includes an operating expense reduction of $20.0 million related to the gain on sale of assets, principally gains on the sale of aircraft, and an operating expense of $8.4 million related to an impairment of goodwill (14) Includes an operating expense reduction of $20.0 million related to the gain on sale of assets, principally gains on the sale of aircraft, an operating expense of $8.4 million related to an impairment of goodwill, and a non-operating expense of $150.8 million related to losses on fuel derivative instruments (15) Includes an operating expense reduction of $5.3 million related to the gain on the sale of two B737 aircraft (16) Includes an operating expense reduction of $5.3 million related to the gain on the sale of two B737 aircraft and non-operating expense of $10.7 million related to costs associated with the proposed acquisition of Midwest Air Group, Inc. (Midwest), including exchange offer expenses (17) Includes a $1.3 million benefit related to our unsuccessful bid for certain leased gates and other assets of another airline at Chicago-Midway airport and $1.5 million of additional fuel expense related to prior periods 2
